BMW AUTO LEASING LLC HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES.BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND THE OTHER DOCUMENTS BMW AUTO LEASING LLC HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT BMW AUTO LEASING LLC AND THIS OFFERING.YOU MAY GET THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV.ALTERNATIVELY, BMW AUTO LEASING LLC, ANY UNDERWRITER OR ANY DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO SEND YOU THE PROSPECTUS IF YOU REQUEST IT BY CALLING 1-877-858-5407. Free-Writing Prospectus BMW Vehicle Lease Trust 2011-1 Issuing Entity BMW Auto Leasing LLC Depositor BMW Financial Services NA, LLC Sponsor, Servicer and Administrator The issuing entity’s main sources for payment of the notes will be lease payments generated by a portfolio of retail lease contracts and the proceeds from the sale of the BMW passenger cars and BMW light trucks currently leased under those contracts. SEE “RISK FACTORS” BEGINNING ON FOR A DISCUSSION OF RISKS THAT YOU SHOULD CONSIDER IN CONNECTION WITH AN INVESTMENT IN THE NOTES. The free-writing prospectus does not contain complete information about the offering of the notes. No one may use this free-writing prospectus to offer and sell the notes unless it is accompanied by the attached prospectus. Only the notes are being offered with this free-writing prospectus. The notes are asset backed securities and represent the obligations of the issuing entity only and do not represent the obligations of or an interest in the sponsor, the depositor or any of their affiliates.Neither the notes nor the retail lease contracts are insured or guaranteed by any government agency. Credit enhancement for the notes consists of overcollateralization and the reserve fund. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the notes or determined that this free-writing prospectus and the attached prospectus are truthful or complete.Any representation to the contrary is a criminal offense. Initial Principal Balance (1) Interest Rate Accrual Method Expected Final Payment Date Final Scheduled Payment Date Initial Price to Public Underwriting Discount Proceeds to Depositor(2) Class A-1 Notes $ % Actual/360 January 20, 2012 April 20, 2012 % % % Class A-2 Notes $ % 30/360 September 20,2012 April 22, 2013 % % % Class A-3 Notes $ % 30/360 June 20, 2013 February 20, 2014 % % % Class A-4 Notes $ % 30/360 July 22, 2013 August 20, 2014 % % % Total $ The initial principal balance of each class of notes set forth above is approximate, and is subject to a variance of plus or minus 5%.The aggregate initial principal balance of the notes will be $750,000,000. Before deducting expenses expected to be $. The issuing entity will pay interest and principal on the notes on the 20th day of each month (or, if the 20th day is not a business day, the next business day). The first payment date, which is the first expected distribution date for purposes of Item 1102(g) of Regulation AB, will be May 20, 2011. The notes will not be listed on any securities exchange.Currently, there is no public market for the notes. This document constitutes a “free-writing prospectus” within the meaning of Rule 405 under the Securities Act of 1933, as amended. We expect that delivery of the notes, in book-entry form, will be made to investors through The Depository Trust Company against payment in immediately available funds, on or about April 21, 2011. Underwriters Citi J.P. Morgan Co-Managers Morgan Stanley RBC Capital Markets SOCIETE GENERALE April 11, 2011 TABLE OF CONTENTS Page SUMMARY OF TRANSACTION 1 SUMMARY OF MONTHLY DEPOSITS TO AND WITHDRAWALS FROM ACCOUNTS 2 SUMMARY OF MONTHLY DISTRIBUTIONS OF AVAILABLE AMOUNTS 3 Summary of Terms 4 Risk Factors 18 Defined Terms 28 Overview of the Transaction 28 The Issuing Entity 29 Formation 29 Property of the Issuing Entity 30 Capitalization of the Issuing Entity 31 The Depositor 31 The Sponsor, Administrator and Servicer 32 General 32 Securitization Experience 32 Servicing 33 Affiliations and Related Transactions 33 The Owner Trustee and the Indenture Trustee 33 Wilmington Trust Company 33 Citibank, N.A. 34 The Vehicle Trust and the Vehicle Trustee 34 The SUBI 35 General 35 Transfers of the SUBI Certificate 35 The Specified Leases 36 General 36 Characteristics 37 Residual Values 41 Calculation of the Securitization Value of the Specified Leases 41 ii Delinquencies, Reposessions and Loss Information 42 Static Pools 44 Maturity, Prepayment and Yield Considerations 44 Weighted Average Lives of the Notes 45 Note Factors 51 Statements of Noteholders 51 BMW FS’Financing Program 51 Description of the Notes 51 General 51 Interest 52 Principal 53 Optional Purchase 54 Book-Entry Registration 54 Indenture 54 Notices 54 Governing Law 54 Payments on the Notes 55 Determination of Available Funds 55 Priority of Payments 55 The Certificates 56 Credit Enhancement 57 Overcollateralization 57 Reserve Fund 57 Description of the Transaction Documents 58 Transfer, Assignment and Pledge of the SUBI Certificate 58 Accounts 58 Collections 59 Advances 60 Servicing Compensation 60 Net Deposits 61 Optional Purchase 61 Sales Proceeds and Termination Proceeds 61 Extensions and Pull-Ahead Program 62 Notification of Liens and Claims 63 Servicer Defaults 63 Removal of Servicer 63 Modification of the Transaction Agreements 64 Duties of the Vehicle Trustee, the Owner Trustee and the Indenture Trustee 64 Fees and Expenses 66 Legal Proceedings 66 Material Income Tax Consequences 66 Tax Characterization of the Trust 67 iii Treatment of the Notes as Indebtedness 67 Tax Status of the Vehicle Trust 67 ERISA Considerations 67 Prohibited Transactions 67 “Look-through” Rule under the Plan Assets Regulation 68 Treatment of Notes as Debt 68 Ratings of the Notes 69 Notice to Investors 69 Legal Opinions 70 Index of Principal Terms 71 APPENDIX AStatic Pool Information Ap-A-1 ANNEX AGlobal Clearance, Settlement and Tax Documentation Procedures A-1 APPENDIX IBase Prospectus I-1 iv Important Notice About Information Presented in this Free-Writing Prospectus and the Prospectus Attached Hereto as Appendix I Information about the securities is provided in two separate documents that provide varying levels of detail:(1) the attached prospectus, attached hereto as Appendix I, provides general information, some of which may not apply to a particular class of securities, including your securities; and (2) this free-writing prospectus, which describes the specific terms of your securities.The final structure will be set forth in the term sheet to be distributed to potential investors prior to the pricing of his transaction. Cross-references are included in this free-writing prospectus and in the attached prospectus which direct you to more detailed descriptions of a particular topic.You can also find references to key topics in the Table of Contents beginning on page ii in this free-writing prospectus and the Table of Contents beginning on pagei in the attached prospectus.The information set forth in Appendix A and Annex A is deemed to be a part of this free-writing prospectus. In making your investment decision, you should rely only on the information contained or incorporated by reference in this free-writing prospectus and the attached prospectus.We and the underwriters have not authorized anyone to provide you with any other information.If you receive any other information, you should not rely on it. We and the underwriters are offering to sell the notes only in places where offers and sales are permitted. You should not assume that the information contained or incorporated by reference in this free-writing prospectus or the attached prospectus is accurate as of any date other than the date on the front cover of this free-writing prospectus. Whenever we use words like “intends,” “anticipates” or “expects” or similar words in this prospectus, we are making a forward-looking statement, or a projection of what we think will happen in the future.Forward-looking statements are inherently subject to a variety of circumstances, many of which are beyond our control and could cause actual results to differ materially from what we anticipate.Any forward-looking statements in this free-writing prospectus speak only as of the date of this free-writing prospectus.We do not assume any responsibility to update or review any forward-looking statement contained in this free-writing prospectus to reflect any change in our expectation about the subject of that forward-looking statement or to reflect any change in events, conditions or circumstances on which we have based any forward-looking statement. This free-writing prospectus is not required to contain all information that is required to be included in the final prospectus supplement and base prospectus.The information in this free-writing prospectus is preliminary and is subject to completion or change.The information in this free-writing prospectus, if conveyed prior to the time of your commitment to purchase any class of notes, supersedes any information contained in any prior free-writing prospectus relating to the notes. v SUMMARY OF TRANSACTION This chart provides only a simplified overview of the relations between the key parties to the transaction.Refer to this free-writing prospectus and the attached prospectus for a further description. 1 SUMMARY OF MONTHLY DEPOSITS TO AND WITHDRAWALS FROM ACCOUNTS* 2 SUMMARY OF MONTHLY DISTRIBUTIONS OF AVAILABLE AMOUNTS* 3 Summary of Terms The following summary contains a brief description of the notes.You will find a detailed description of the terms of the offering of the notes following this summary.You should carefully read this entire document and the attached prospectus to understand all of the terms of the offering of the notes.You should consider both documents when making your investment decision. RELEVANT PARTIES Issuing Entity BMW Vehicle Lease Trust 2011-1, which we refer to as the “issuing entity” or the “trust”, is a Delaware statutory trust.The issuing entity will be established by the trust agreement. Depositor BMW Auto Leasing LLC.The depositor’s address and phone number are 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677,(201) 307-4000. Sponsor, Seller, Servicer and Administrator BMW Financial Services NA, LLC.The sponsor’s address and phone number are 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677, (201) 307-4000. Indenture Trustee Citibank, N.A. Owner Trustee Wilmington Trust Company. Vehicle Trust (and issuing entity with respect to the SUBI Certificate) Financial Services Vehicle Trust. Vehicle Trustee BNY Mellon Trust of Delaware. UTI Beneficiary BMW Manufacturing L.P. RELEVANT AGREEMENTS Indenture The indenture between the issuing entity and the indenture trustee.The indenture provides for the terms relating to the notes. Trust Agreement The trust agreement, as amended and restated, between the depositor and the owner trustee.The trust agreement governs the creation of the trust and provides for the terms relating to the certificates. Servicing Agreement The basic servicing agreement between the servicer and the vehicle trust, as supplemented by the servicing agreement among the vehicle trust, the UTI Beneficiary and the servicer.The servicing agreement governs the servicing of the leases and the leased vehicles by the servicer. 4 Administration Agreement The administration agreement among the administrator, the depositor, the issuing entity and the indenture trustee.The administration agreement governs the provision of reports by the administrator and the performance by the administrator of other administrative duties for the issuing entity. SUBI Trust Agreement Collectively, the vehicle trust agreement, as amended and restated, between BMW Manufacturing L.P. and the vehicle trustee, which governs the vehicle trust, and the SUBI supplement thereto between BMW Manufacturing L.P. and the vehicle trustee, under which the SUBI is issued. SUBI Certificate Transfer Agreement The SUBI certificate transfer agreement between BMW Manufacturing L.P. and the depositor, under which the SUBI certificate is conveyed to the depositor. Issuer SUBI Certificate Transfer Agreement The issuer SUBI certificate transfer agreement between the depositor and the issuing entity, under which the depositor’s right, title and interest in the SUBI certificate is transferred to the issuing entity. RELEVANT DATES Closing Date Expected to be April 21, 2011. Cutoff Date The Cutoff Date for the specified leases and related specified leased vehicles allocated to the 2011-1 SUBI on the Closing Date and for the statistical pool is the close of business on February 28, 2011. Collection Period For any payment date other than the initial payment date, the month immediately preceding the month in which the related payment date occurs.The collection period for the May 2011 payment date will begin on March 1, 2011 and end on April 30, 2011. Payment Dates The trust will pay interest and principal on the notes on the 20th day of each month with amounts received during the immediately preceding collection period, less amounts, if any, due to the servicer, and other amounts available for such purpose in the applicable trust accounts. If the 20th day of the month is not a business day, payments on the notes will be made on the next business day.The date that any payment is made is called a payment date.The first payment date is expected to be May 20, 2011. Final Scheduled Payment Dates The final principal payment for each class of notes is due and payable on the final scheduled payment dates indicated for each class of notes on the cover of this free-writing prospectus. 5 Expected Final Payment Dates The final principal payment for each class of notes is expected to be made on or prior to the applicable expected final payment date specified on the front cover of this free-writing prospectus.However, due to a variety of factors described herein, there can be no assurance that your class of notes will be paid in full on an earlier or on a later payment date.We refer you to “Risk Factors” in this free-writing prospectus and the attached prospectus for discussions of certain of these factors Record Date So long as the notes are in book-entry form, the issuing entity will make payments on the notes to the holders of record at the close of business on the business day immediately preceding the payment date or redemption date, as applicable.If the notes are issued in definitive form, the record date will be the last business day of the month preceding the payment date or the redemption date, as applicable. DESCRIPTION OF THE ASSETS OF THE ISSUING ENTITY Assets The primary assets of the issuing entity will consist of the SUBI certificate, which represents the beneficial interest in a pool of closed-end BMW leases, the related BMW leased vehicles and related assets, including the right to receive monthly payments under the specified leases and the amounts realized from sales of the related specified vehicles, together with amounts in various accounts, including a reserve fund. The information presented in this free-writing prospectus relates to a statistical portfolio of specified leases and the related specified vehicles as of the cutoff date.The statistical portfolio of the specified leases and leased vehicles presented in this free-writing prospectus is based on a statistical portfolio of 24,482 leases and related leased vehicles.The actual pool of leases and the related leased vehicles allocated to the SUBI on the closing date may vary from those included in the statistical pool because leases and related leased vehicles may be added to or removed from the pool of SUBI Assets if the actual securitization rate varies from the statistical securitization rate as discussed below. Any variance between the characteristics of the pool information in this free-writing prospectus and the actual characteristics is not expected to be material. As of the cutoff date, the statistical portfolio of the specified leases presented in this free-writing prospectus had the following characteristics: the aggregate securitization value, based on the statistical securitization rate, of the specified leases and specified vehicles was $923,077,600.59; 6 the discounted aggregate residual value of the specified leases being financed was $569,328,297.86 (which is approximately 61.68% of the aggregate securitization value); the weighted average original number of monthly payments of the specified leases was36 months; and the weighted average remaining number of monthly payments of the specified leases was25 months. The securitization value of the specified leases will equal the sum of (i) the present value of the remaining monthly payments payable under the specified leases and (ii) the present value of the residual values of the related specified vehicles as determined by Automotive Lease Guide at the time the related lease contract was originated, each determined using a discount rate equal to the securitization rate.The “securitization rate” for any specified lease and the related specified vehicle is %. For purposes of presenting the pool information in this free-writing prospectus, a statistical securitization rate of 7.00% has been used.The actual securitization rate may be greater than or less than the statistical securitization rate, but such variance is not expected to be material. The actual securitization rate will be established based on, among other things, market interest rates and the assumed interest rates on the notes. If the actual securitization rate is different than the statistical securitization rate, then the statistical characteristics of the specified leases and related specified leased vehicles may vary somewhat from the statistical distribution of those characteristics presented in this free-writing prospectus, because leases and the related leased vehicles may be added to or removed from the pool of SUBI assets (depending on whether the actual securitization rate is greater than or less than the statistical securitization rate).Any variance between the characteristics of the pool information in this free-writing prospectus and the actual characteristics is not expected to be material. The SUBI Certificate On the closing date, the vehicle trust will issue a special unit of beneficial interest, which is also called a SUBI, which will constitute a beneficial interest in the specified leases and the related specified vehicles. The SUBI certificate will evidence a beneficial interest in the related SUBI assets, and not a direct ownership 7 interest in those SUBI assets. The SUBI assets are the specified leases and specified vehicles. By holding the SUBI certificate, the issuing entity will be entitled to receive an amount equal to all payments made in respect of the SUBI assets. The SUBI certificate will be transferred to the issuing entity on the closing date. The SUBI certificate will not be offered to you under this free-writing prospectus. The SUBI certificate will not evidence an interest in any vehicle trust assets other than the SUBI assets, and payments made on or in respect of all other vehicle trust assets will not be available to make payments on the notes or the certificates. For more information regarding the issuing entity’s property, see “The Issuing Entity—Property of the Issuing Entity,” “The SUBI” and “The Specified Leases” in this free-writing prospectus. Removal of Assets The servicer may be required to reallocate from the SUBI certain leases and leased vehicles if, among other things, (i)there is a breach of the representations and warranties relating to those leases or leased vehicles and such breach materially and adversely affects the interests of the issuing entity and such breach is not timely cured or (ii)the servicer extends a lease so that it matures later than the last day of the collection period preceding the final scheduled payment date of the latest maturing class of notes.In addition, the servicer may purchase any leased vehicle for which the related lease has reached its maturity date pursuant to the terms of the servicing agreement. DESCRIPTION OF THE SECURITIES General The notes consist of: · the Class A-1 Notes, · the Class A-2 Notes, · the Class A-3 Notes, and · the Class A-4 Notes. The initial principal balance of each class of notes is specified on the front cover of this free-writing prospectus. The issuing entity will also issue certificates representing the equity interest in the issuing entity.The certificates will initially be held by the depositor.The depositor currently does not expect to sell the certificates, but is not prohibited from doing so.The depositor is not offering the certificates by this free- 8 writing prospectus.Any information in this free-writing prospectus relating to the certificates is presented solely to provide you with a better understanding of the notes. Terms of the Notes In general, noteholders will receive payments of interest and principal from the issuing entity only to the extent that collections from trust assets are sufficient to make those payments.Collections from trust assets will be divided among the various classes of securities in specified proportions.The issuing entity will pay interest and principal to noteholders of record as of the preceding record date. Interest.The interest rate for each class of notes will be a fixed rate, as set forth on the cover of this free-writing prospectus. The Class A-1 Notes will accrue interest on an actual/360 basis from (and including) the previous payment date to (but excluding) the next payment date, except that the first interest accrual period will be from (and including) the closing date to (but excluding) May 20, 2011. This means that the interest due on each payment date will be the product of: the outstanding principal balance of the Class A-1 Notes, the related interest rate, and the actual number of days since and including the previous payment date (or, in the case of the first payment date, the actual number of days since and including the closing date) divided by 360. The Class A-2 Notes, Class A-3 Notes and Class A-4 Notes will accrue interest on a 30/360 basis from (and including) the 20th day of each calendar month to (but excluding) the 20th day of the succeeding calendar month except that the first interest accrual period will be from (and including) the closing date to (but excluding) May 20, 2011. This means that the interest due on each payment date will be the product of: the outstanding principal balance of the related class of notes, the related interest rate, and 30 (or, in the case of the first payment date, 29) divided by 360. Each class of notes will be entitled to interest at the same level of priority with all other classes of notes.If noteholders of any class do not receive all interest owed to them on a payment date, the issuing entity will make payments of interest on later payment dates to 9 make up the shortfall together with interest on those amounts, to the extent lawful and to the extent funds from specified sources are available to cover the shortfall. Principal.The trust generally will pay principal sequentially to the earliest maturing class of Class A Notes then outstanding until that class is paid in full. Priority of Distributions From collections collected or received in respect of the SUBI assets during the prior calendar month and, in the event of a shortfall in making the payments described in clauses 1 through 4, amounts withdrawn from the reserve fund, the issuing entity will pay the following amounts on each payment date in the following order of priority: 1. to the servicer, the payment date advance reimbursement, 2. to the servicer, the servicing fee and all unpaid servicing fees from prior collection periods, 3. to the note distribution account, for distribution to the noteholders, the accrued interest on the notes, 4. to the note distribution account, the “first priority principal distribution amount”, which will generally be an amount equal to the excess of the aggregate outstanding amount of the notes over the aggregate securitization value as of the last day of the related collection period, which amount will be allocated to pay principal on the notes in the order of priority under “Distributions from the Note Distribution Account” and “Change in Priority of Distribution upon Certain Events of Default or an Acceleration of the Notes” below. 5. to the reserve fund, the amount, if any, necessary to cause the amount on deposit in the reserve fund to equal the reserve fund requirement, which is0.50% of the aggregate securitization value of the specified leases as of the cutoff date or, on any payment date occurring on or after the date on which the aggregate principal balance of the notes has been reduced to zero, zero; 6. to the note distribution account, the “regular principal distribution amount”, which will generally be an amount equal to the excess of: the aggregate outstanding amount of the notes over the excess of (i) the aggregate securitization value of the last day of the related collection 10 period over (ii) the overcollateralization target amount; provided, that the amount will be reduced by any amounts previously deposited in the note distribution account pursuant to clause (4) above; which amount will be allocated to pay principal on the notes in the order of priority under “Distributions from the Note Distribution Account” and “Change in Priority of Distribution upon Certain Events of Default or an Acceleration of the Notes” below. The “overcollateralization target amount” is equal to 22.25% of the aggregate securitization value of the specified leases as of the cutoff date. ` 7. to the indenture trustee and the owner trustee, the expenses or indemnities and owner trustee fee, expenses or indemnities, respectively, to the extent not paid by the servicer, in its capacity as administrator, and all unpaid indenture trustee expenses or indemnities and owner trustee fees, expenses or indemnities from prior collection periods to the extent not otherwise paid by the servicer, in its capacity as administrator, and 8. to the holders of the certificates, all remaining amounts. On the final scheduled payment date of any class of notes, the amount required to be allocated to the note distribution account will include the amount necessary to reduce the principal balance of that class of notes to zero. Distributions from the Note Distribution Account From deposits made to the note distribution account, the issuing entity will generally pay principal on the notes in the following order of priority: · to the Class A-1 Notes until they are paid in full, · to the Class A-2 Notes until they are paid in full, · to the Class A-3 Notes until they are paid in full, and · to the Class A-4 Notes until they are paid in full. 11 Change in Priority of Distribution upon Certain Events of Default or an Acceleration of the Notes Following the occurrence of any of the following events of default, the indenture trustee (at the direction of the holders of a majority of the aggregate outstanding amount of the notes) may accelerate the notes to become immediately due and payable: · a default for five days or more in payment of interest on the notes; · a default in the payment of principal on any note when due; · a default in the observance or performance of any covenant or agreement of the issuing entity or breach of any representation or warranty of the issuing entity (that is not cured or eliminated) under the indenture or in connection therewith; or · an insolvency or a bankruptcy with respect to the issuing entity; provided that a delay in or failure of performance referred to under the first bullet point above for a period of 45 days, under the second bullet point above for a period of 60 days or under the third bullet point above for a period of 120 days, will not constitute an event of default if that failure or delay was caused by a force majeure or other similar occurrence. See “Payments on the Notes” and “Description of the Notes—Indenture—Indenture Defaults and Remedies” in this free-writing prospectus. Also, upon an event of default and acceleration of the notes, the indenture trustee may liquidate or sell the assets of the issuing entity; provided that if such event of default is not caused by a failure to pay interest or principal, then the following conditions must be met: · the proceeds of the sale or liquidation of the trust assets would be sufficient to repay the noteholders in full; · 100% of the noteholders consent to such sale or liquidation; or · the indenture trustee has determined pursuant to the provisions of the indenture that the assets of the issuing entity will be insufficient to continue to make all required payments of principal and interest on the notes when due and payable, and at least 66 2/3% of the aggregate principal amount of notes outstanding consent to such sale or 12 liquidation. Following the acceleration of the notes or the liquidation of the assets of the issuing entity, the issuing entity will pay principal first, to the Class A-1 Notes until the Class A-1 Notes are paid in full, and second, pro rata to the Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes until each such class is paid in full. Following the occurrence of an event of default that has not resulted in an acceleration of the notes, no change will be made in the priority of payments on the notes on each payment date. Minimum Denominations, Registration, Clearance and Settlement The notes of each class shall be issued in U.S. Dollars in minimum denominations of $1,000 and integral multiples of $1,000 in excess thereof.The notes will be issued in book-entry form and will be registered in the name of Cede & Co., as the nominee of The Depository Trust Company, the clearing agency. Optional Purchase The servicer may, at its option, purchase the interest in the SUBI evidenced by the SUBI certificate from the issuing entity on any payment date if, either before or after giving effect to any payment of principal required to be made on such payment date, the note balance is less than or equal to 10% of the initial aggregate principal balance of the notes. We refer you to “Description of the Transaction Documents—Optional Purchase” in this free-writing prospectus for more detailed information. Credit Enhancement Credit enhancement is intended to protect you against losses and delays in payments on your securities by absorbing credit losses on the leases, residual losses on the related leased vehicles and other shortfalls in cash flows.The available credit enhancement is limited.Losses on the leases and related leased vehicles in excess of available credit enhancement will not result in a write down of the principal balances of the notes.Instead, if losses on the leases and related leased vehicles exceed the amount of available credit enhancement, the amount available to make payments on the notes will be reduced to the extent of such losses. The credit enhancement for the notes will include: · overcollateralization, and · the reserve fund. 13 If the credit enhancement is not sufficient to cover all amounts payable on the notes, notes having a later final scheduled payment date generally will bear a greater risk of loss than notes having an earlier final scheduled payment date. See “Risk Factors—Payment priorities increase risk of loss or delay in payment to certain notes,” “Risk Factors—Because the issuing entity has limited assets, there is only limited protection against potential losses” and “Payments on the Notes.” Overcollateralization. Overcollateralization represents the amount by which the aggregate securitization value of the specified leases exceeds the aggregate principal amount of the notes outstanding. The aggregate securitization value of the specified leases as of the cutoff date is expected to exceed the initial aggregate principal amount of the notes by approximately 18.75% of the aggregate securitization value of the specified leases as of the cutoff date.The overcollateralization will be available to absorb credit losses on the leases and residual losses on the related leased vehicles. Reserve Fund.As an additional source of credit enhancement, the depositor will establish a reserve fund. On each payment date, the issuing entity will use funds in the reserve fund to cover shortfalls in payments due to the servicer and interest and the first priority principal distribution amount required to be paid on the notes. The reserve fund will be funded as follows: · on the closing date, the depositor will make an initial deposit to the reserve fund of an amount equal to 0.50% of the aggregate securitization value of the specified leases as of the cutoff date; and · on each payment date, amounts needed to increase the reserve fund balance to therequired reserve fund balance will be deposited into the reserve fund after payments of higher priority have been made. On each payment date, after all required distributions have been made, the amount on deposit in the reserve fund in excess of the reserve fund requirement will be released to the certificateholder. For more detailed information about the reserve fund, we refer you to “Credit Enhancement—Reserve Fund” 14 in this free-writing prospectus. Advances The servicer (i) is required to advance to the issuing entity lease payments that are due but unpaid by the lessees and (ii) may, at its option, advance to the issuing entity an amount equal to the securitization value on leased vehicles for which the related leases have terminated during the related collection period and that the servicer has not sold.The servicer will not be required to make any advance if it determines that it will not be able to recover an advance from future payments on the related lease or leased vehicle. Servicer Compensation As compensation for its roles as servicer and administrator, BMW Financial Services NA, LLC, will be entitled to receive a servicing fee for each collection period in an amount equal to 1.00% per annum of the outstanding aggregate securitization value of the specified leases as of the first day of the collection period; provided that in the case of the first payment date, the servicing fee will be an amount equal to the sum of (a) 1.00% per annum of the aggregate securitization value of the specified leases as of the cutoff date and (b) 1.00% per annum of the outstanding aggregate securitization value of the specified leases as of April 1, 2011.In addition, as additional servicing compensation, the servicer will be entitled to retain any and all expense reimbursements, late payment fees, extension fees, early termination fees, prepayment charges, administrative fees or similar charges received with respect to any lease other than excess wear and tear or excess mileage charges.The servicing fee will be payable on each payment date prior to any other distributions.For more detailed information about additional servicing compensation, we refer you to “Description of the Transaction Documents—Servicing Compensation” in this free-writing prospectus. Trustee Fees and Expenses Each trustee will be entitled to a fee (and will be entitled to be reimbursed for all costs and expenses incurred) in connection with the performance of its respective duties. The indenture trustee will be entitled to the investment earnings on amounts on deposit in the note distribution account. The owner trustee will be entitled to an annual fee equal to $3,000. The owner trustee fee and other costs, expenses and indemnities of the trustees will be paid directly by the servicer, in its capacity as administrator, from amounts received as the servicing fee. CUSIP Numbers
